UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                     No. 97-41026
                                   Summary Calendar



UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,

                                          versus

COY RAY DINGLER,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                    (6:96-CR-55-1)

                                     March 26, 1998
Before POLITZ, Chief Judge, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

        Court appointed counsel for Coy Ray Dingler has filed a brief as required by

Anders v. California,1 and has moved to withdraw. Our independent review of the



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   1
       386 U.S. 738 (1967).
brief, Dingler’s response and the record discloses no nonfrivolous issue which may

be presented herein. Accordingly, counsel’s motion is granted, counsel is excused

from further responsibilities herein, and the appeal is DISMISSED. 2




   2
       See 5th Cir. R. 42.2.
                                        2